In an action to recover insurance premiums allegedly owed, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Le-Vine, J.), dated March 15, 1996, as denied that branch of its motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly concluded that there is an issue of fact as to whether the general release executed in conjunction with the settlement of a prior action was intended to cover the subject matter of this action (see, Structural Processing Corp. v Farboil Co., 234 AD2d 284; Lefrak SBN Assocs. v Kennedy Galleries, 203 AD2d 256; Perritano v Town of Mamaroneck, 126 AD2d 623). Miller, J. P., Altman, Goldstein and Florio, JJ., concur.